DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	A Terminal Disclaimer filed on 10/08/21 is approved.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for performing a photometric measurement comprising all the specific elements with the specific combination including the steps of temporarily stopping a flow of a first fluid sample, passing through a first cuvette of a first microfluidic channel of a microfluidic chip, for a first duration of time that is sufficient to immobilize said first fluid sample, to prevent a first displacement of said first sample with respect to the first cuvette, and to carry out a first photometric measurement of an analyte in said first fluid sample, wherein the microfluidic chip contains multiple substrates integrated with one another along their corresponding surfaces to form a stack of substrates with at least one interface in set forth of claim 1, wherein dependent claims 2-11 are allowable by virtue of dependency on the allowed claim 1.
The prior art of record, taken alone or in combination, fails discloses or render obvious a microfluidic device comprising all the specific elements with the specific combination including a first microfluidic channel including first inlet portion, first cuvette portion, and first outlet portion, wherein at least one of said first inlet and outlet portions traverses both of said first and second substrates; a first fluidic valve in fluid communication fluidly connected to the outlet portion; a fluidic well disposed upstream with respect to the first cuvette portion in fluid communication with the first inlet portion, said well having an internal volume and an aperture connecting said internal volume with an ambient medium surrounding the well, said well cooperated with a closure element dimensioned to reversibly close the aperture of the well when in a first position, and to reversibly open said aperture in response to a force applied to the closure element in set forth of claim 12, wherein dependent claims 13-20 are allowable by virtue of dependency on the allowed claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



November 3, 2021


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886